Citation Nr: 1708162	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for esophageal cancer, status post radiotherapy, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to July 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran testified at a videoconference hearing before the Board in October 2016; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain a VA medical examination.  VA has not provided a medical examination relating to the Veteran's esophageal cancer claim.  The Veteran argues that his cancer is the result of his exposure to herbicide agents in Vietnam.  A November 2016 private medical letter states that it is as likely as not the Veteran's cancer is "related to certain herbicide agents while in Vietnam."  This letter does not, however, provide a rationale for this opinion or demonstrate the competency of the letter writer to provide this opinion.  Thus, a VA examination is necessary to address the potential link between the Veteran's service-connected exposure to herbicide agents and his esophageal cancer.  38 C.F.R. §  3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify or submit any additional evidence relating to his esophageal cancer that has not yet been submitted to VA.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified sources.  

All efforts to procure the records must be documented in the claims file. 

2.  Following the above development, forward the record to an appropriate clinician for an examination and medical opinion.  The examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that esophageal cancer is caused by or related to service.  

When making this determination, the examiner must consider whether the esophageal cancer is directly related to his service as due to in-service herbicide agent exposure.  If the Veteran's esophageal cancer is not related to service, the examiner should identify the etiological factor considered more likely.

A full rationale (i.e. basis) for any expressed medical opinions must be provided. 

3.  Readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




